      Case 1:21-cr-00288-FB Document 1 Filed 05/27/21 Page 1 of 1 PageID #: 1




JN/ABS:MGD
F. #2019R00375

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                        NOTICE OF MOTION
                                                1:21-cr-00288(FB)(VMS)
         - against -                            Criminal Docket No.        -       (     )

JOHN DOE,

                         Defendant.

---------------------------X


                 PLEASE TAKE NOTICE that the undersigned will move this Court, before a

judge to be assigned, for leave to file an information upon the defendant JOHN DOE’s

waiver of indictment pursuant to Rule 7(b) of the Federal Rules of Criminal Procedure.

Dated:       Brooklyn, New York
             May 26, 2021

                                                 MARK J. LESKO
                                                 Acting United States Attorney
                                                 Eastern District of New York
                                                   /s Miriam L. Glaser Dauermann
                                          By:    _______________________________
                                                 Miriam L. Glaser Dauermann
                                                 Trial Attorney, Fraud Section
                                                 (718) 254-7575

Cc:      Clerk of the Court
         Brian Davis, Esq.
